Citation Nr: 1638800	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-24 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Eligibility of a child of the Veteran for death pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1943 to December 1945. 

The Veteran died in January 2009.  The Appellant and L.W. are children of the Veteran.  The Appellant, L.W.'s guardian, appeals on her behalf.  L.W. has been determined to be a helpless child of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Appellant testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in June 2014.  A transcript of the hearing is of record.

The Appellant has stated in multiple communications that the issue of aid and attendance has not yet been adjudicated, as the claim was pending when the Veteran passed away.  The issue was indeed adjudicated - in a January 2009 decision, the RO granted Veteran entitlement to a special monthly pension based on the need for aid and attendance, effective November 21, 2008 payable from December 1, 2008.  Unfortunately, the Veteran also passed away in January 2009, the same month that the decision was issued.    

The Appellant has also stated on several occasions that the money that VA put into her father's account (payments for two months for aid and attendance - December 2008 and January 2009) was deposited by VA in her father's account, but was never released to her and was instead returned to VA before she was able to pay her late father's bills and final expenses.  

The above issue was characterized by the Appellant, and by the undersigned in the January 2015 remand, as "entitlement to accrued benefits" and was referred to the RO.  It is unclear as to whether the RO has done anything with the issue.  It is, therefore, once again referred to the RO. The Board asks the RO to address this issue and take whatever action necessary to ensure that the late Veteran's benefits were not taken from his account and from his survivors without the requisite due process of the law.  Consideration of whether Appellant is entitled to benefits for the last expenses of the Veteran.


FINDINGS OF FACT

1.  L.W. is the surviving child of the Veteran for VA purposes.

2.  L.W.'s countable income exceeded the MAPR for the years on appeal, without consideration of the Appellant's income.


CONCLUSION OF LAW

The criteria for eligibility to death pension payments for a surviving child are not met.  38 U.S.C.A. §§ 1503, 1542, 5103, 5103A, 5312 (West 2014); 38 C.F.R. §§ 3.3 (b)(4), 3.24, 3.271, 3.272 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Improved death pension is available to the "surviving child" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime and also subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.24, 3.57(a) (2015).  

The Appellant is seeking death pension benefits on behalf of her sister, L.W., the child of the Veteran.  The Veteran served for longer than 90 days during a period of war, therefore his service meets the requirements.  38 C.F.R. § 3.3 (a)(3) (2015).
L.W. has been determined to be a "child" of the Veteran for VA purposes. 

L.W. is currently 39, and receives Social Security Administration (SSA) benefits.  

The remaining inquiry is whether she is eligible for payment of benefits.  As noted above, entitlement to death pension benefits is also subject to income limitations.  As a "surviving child," in order to qualify to receive benefits, L.W. must meet the net worth requirements of 38 C.F.R. § 3.274.  Her annual income must not exceed the applicable maximum annual pension rate (MAPR). 38 U.S.C.A. § 1542 (West 2014); 38 C.F.R. §§ 3.24, 3.3(b)(4) (2015).

The maximum annual rate of improved pension for a child is specified by statute and is increased from time to time under 38 U.S.C.A. § 5312.  38 C.F.R. § 3.24 (2015).

The Appellant's claim was received in February 2009.  Effective from December 1, 2009, the maximum annual pension rate for a child was $2,020.00.  This amount remained in effect until December 1, 2011, when the MAPR increased to $2,093.00. Effective December 1, 2012, the MAPR was increased to $2,129.00.  Effective December 1, 2013, the MAPR was increased to $2,161.00.  Effective December 1, 2014, the MAPR was increased to $2,198.00.
Regarding whether the income limits are satisfied, the law provides that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2015).  Recurring income means income which is received or anticipated in equal amounts and at regular intervals and which will continue throughout an entire 12-month annualization period.  38 C.F.R. § 3.271 (a)(1) (2015). 

Exclusions from countable income for VA pension purposes include, donations from public or private relief, welfare, or charitable organizations and unreimbursed medical expenses, to the extent that such medical expenses exceed 5 percent of the maximum annual pension rate or rates payable to the child during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272 (2015).  

L.W. received SSA benefits which, in 2009, totaled $405.00 per month, and SSI benefits, which totaled $231.00 per month.  See February 2009 claim.  This totaled $636 per month, or $7,362.00 per year.  In 2010, that income increased to $7,668.36 per year.  In 2011, her income was $7,740.00.  In other years, her income was $7,344.00, $7,543.00, and $7,620.00.  See Improved Pension Eligibility Verification Reports submitted by Appellant. 

Despite the request from the RO, the Appellant has not submitted any receipts, cancelled checks, or any other type of documents which would show L.W.'s medical expenses (if any) from March 1, 2009 to January 1, 2014.  (She did submit copies of the late Veteran's medical expenses from 2008, but those are irrelevant to the issue currently before the Board.)  Moreover, Appellant has not submitted information concerning her income during the period when L.W. was living with her.

Based on L.W.'s SSA/SSI income alone, her income exceeded the MAPR for the period on appeal.  While the MAPR for the years on appeal was $2,020.00-$2,198.00, L.W.'s income for the same date range was $7,344.00-$7,740.00.  Her income far exceeded the low MAPR eligibility threshold. 

As such, payment of death pension benefits is precluded by the facts of this case.

The material facts in this case are not in dispute, and there is no reasonable doubt to resolve in the Appellant's favor.  This appeal is denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C. A . § 5107 (b) are not for application.  Likewise, VA's duties to notify and assist are not applicable under such circumstances.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board regrets that it cannot offer Appellant a more positive outcome.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of death pension benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  As described above, the Board is without authority to grant benefits in this case.



ORDER

Eligibility of payment of death pension benefits to the child of the Veteran is denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


